Title: From Thomas Jefferson to Nathaniel Barrett, 8 October 1787
From: Jefferson, Thomas
To: Barrett, Nathaniel



Dear Sir
Paris Octob. 8. 1787.

Your letter is put into my hand in the moment of my departure into the country. Mr. Short will translate the decision and send it with this. What are the conditions of the several dates referred to therein I cannot tell, having never meddled with the contract of Sangrain. I expect the sum of their requisition is that if you claim a total reimbursement under Sangrain’s contract you must comply with the conditions annexed to that contract, and that if you claim only as an American by the extension to us of the Hanseatic conditions, then such titles or formalities only are to be produced as are required in that case. What these formalities are I know not, these being details of execution which belong to the captains of ships. I am with much respect Dear Sir Your friend & servant,

Th: Jefferson

